          Case 1:18-cv-11657-ER Document 138 Filed 04/19/21 Page 1 of 1




                                                  April 19, 2021



The Honorable Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
Re: Christa McAuliffe Intermediate School PTO, Inc. v. Bill De Blasio, 18 CV11657 (ER)(OTW)
Your Honor:
We represent Plaintiffs in the above-referenced case. We write to request an extension of the dis-
covery deadline, currently set for April 30, 2021, and an adjournment of the case management
conference scheduled for May 5, 2021, due to extenuating circumstances.

In our previous letter to the Court on February 19, 2021, we requested an extension of discovery
until April 30 due to delays in Defendants’ production of expert discovery and a potential dispute
over Defendants’ proposed supplemental expert report. Defendants’ counsel initially agreed to
produce the report by March 11. Counsel for Plaintiffs and Defendants exchanged limited emails
regarding the proposed report, but, despite a request, Defendants’ counsel did not explain the fac-
tual basis for a supplemental report. After we contested the legal basis for the report in a March 10
email, the parties had no further communications about the report until last Friday, April 16, when
Defendants’ counsel served the report. In the interim, we had scheduled the deposition of Defend-
ants’ expert for April 22 under the (mistaken) assumption that no supplemental report would be
produced.

We have indicated to Defendants’ counsel that after some time for consideration we may seek to
strike or exclude the report or to produce our own supplemental report. Yet notwithstanding any
potential legal challenges to the report or its contents, we are prejudiced by the late disclosure. We
require more time to review the report, consult with our expert, potentially seek further expert
discovery related to the new report, and prepare to depose Defendants’ expert. Therefore, we re-
spectfully seek an extension of the close of discovery until June 11, 2021, and adjournment of the
case management conference to a date after the close of discovery. Defendants have indicated that
they do not oppose this extension.

                                                  Sincerely,



                                                  CHRISTOPHER M. KIESER*
                                                  GLENN E. ROPER*
                                                  Counsel for Plaintiffs
                                                  *Admitted Pro Hac Vice
